Case 0:18-cv-61047-UU Document 59-1 Entered on FLSD Docket 04/01/2019 Page 1 of 2




     Transcript Excerpt of Carolyn Yong, Ph.D.
                 February 21, 2019
     Case: United States of America -v- US Stem
               Cell Clinic, LLC, et al.
       18-61047-CIV-UNGARO/O’SULLIVAN
                                (S.D. Fla.)
Case 0:18-cv-61047-UU Document 59-1 Entered on FLSD Docket 04/01/2019 Page 2 of 2

                                  Transcript of Carolyn Yong, Ph.D.
                                   Conducted on February 21, 2019             91

      1                    Have you ever seen any data
      2    demonstrating that stem cells have regenerative
      3    properties in humans?
      4            A.      I have not seen data.        I have read
      5    references in Dr. Lander's reports that suggest
      6    that.        However, I don't agree with the broad
      7    characterization of this cell type having
      8    regenerative properties.
      9            Q.      Why don't you agree?
      10           A.      Because, again, any -- in my experience,
      11   any information that I've seen in regards has been
      12   conducted in cell culture on vitro conditions and
      13   animal studies, and it is very -- it's a very big
      14   leap to translate animal studies to human studies
      15   or human application.
      16                   Just because a cell has a capacity to
      17   self-renew and differentiate into different cell
      18   types under very controlled conditions doesn't
      19   necessarily mean it can repair or regenerate in
      20   the way that we've described regeneration.
      21           Q.      How does the body repair itself?
      22                   MR. GURAL:     Objection; vague.
      23                   THE WITNESS:     That is vague.        I would
      24   need to know the conditions, the specific
      25   conditions, what part of the body.

                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
